       Case 5:98-cr-00013-DCB Document 98 Filed 08/24/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
United States of America
vs.                             CRIMINAL ACTION NO. 5:98-cr-13-DCB-1
Bobby Wilson, Jr.                                              Defendant
                                  ORDER

      This matter is before the Court on Defendant Bobby Wilson,

Jr. (“Wilson”)’s Motion to Supplement the Record. [ECF No. 97].

Wilson moves pursuant to Rule 10 of the Federal Rules of

Appellate Procedure. Wilson has requested that the Court provide

the Fifth Circuit with: (1) his competency report prepared by

Dr. Rick DeMiere; (2) the Report prepared by the United States

Probation Office; (3) his counsel’s objections to the pre-

sentence report; and (4) the joint ore tenus Motion for

Psychiatric exam made by defense counsel and the Assistant

United States Attorney.

      In his motion, the Defendant states that he does not know

the meaning of ore tenus and does not have access to a legal

definition. An ore tenus motion is one that is made orally. In

this case, the AUSA and defense counsel made an oral motion for

a psychiatric exam during the Defendant’s detention hearing.

While the parties did not submit a physical motion, the ore

tenus motion is reflected on the docket as a Minute Entry [ECF


                                    1
         Case 5:98-cr-00013-DCB Document 98 Filed 08/24/20 Page 2 of 3



No. 7], a copy of which has been sent to the Fifth Circuit.

Further, the Court’s Order [ECF No. 9] granting the ore tenus

motion is a part of the record and will be before the Fifth

Circuit. Therefore, the request to supplement the record with

the motion for psychiatric exam is MOOT inasmuch as it is

already a part of the record.

    Further, the Report prepared by the United States Probation

Office, i.e., the Pre-Sentence Investigative Report is reflected

at docket entry 24 [ECF No. 24] and has been certified and

forwarded as part of the appellate record. Therefore, the

request to supplement the record as to the Pre-Sentence

Investigative Report is MOOT.

    As to the remaining documents, the Court finds the Motion

to be well taken and has submitted the following to the Clerk of

Court:

    (1)      the Defendant’s competency report prepared by Dr. Rick

             DeMiere, a copy of which is included as an exhibit to

             the Defendant’s objections to the pre-sentence report;

             and

    (2)      the Defendant’s objections to the pre-sentence report.

    Accordingly,




                                      2
        Case 5:98-cr-00013-DCB Document 98 Filed 08/24/20 Page 3 of 3



     IT IS HEREBY ORDERED that the Defendant’s Motion to

Supplement [ECF No. 97] is DENIED in part as MOOT and GRANTED in

part;

     IT IS FURTHER ORDERED that the Clerk of Court is instructed

to supplement the record with the relevant materials.

     SO ORDERED, this the 24th day of August, 2020.

                                          _/s/ David Bramlette_________
                                           UNITED STATES DISTRICT JUDGE




                                     3
